DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group II, claims 10-20 in the reply filed on 12/13/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive because the different groups require a separate classification search.  There is a burden.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the protruding height decreases from the peripheral portion to the central portion of the bonding tool must be shown or the feature(s) canceled from the claim(s).  Based on the figures, the highest point of the protruding height is at the center of the bonding tool. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 is indefinite because it is unclear what is meant by “adiabatic member”.  Adiabatic is defined as a process or condition in which heat does not enter or leave the system concerned.  How 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-15, 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Aoki et al. (WO2016/031806A1 from IDS).
Regarding claim 10, Aoki discloses a bonding apparatus, comprising: a substrate holder 14 to which a first chip is secured, the first chip including a plurality of contact pads; and a bonding head 17 configured to apply thermal compression to a second chip having a plurality of bonding units and mounted on the first chip; wherein the bonding head includes: a base body 16a; a bonding heater 18 disposed on the base body and generating a melting heat; a bonding tool 28, 29 disposed on the bonding heater, the bonding tool compressing the second chip against the first chip while transferring a melting heat to the second chip to thereby bond the second chip to the first chip by the 
Regarding claim 11, Aoki discloses that the bonding tool includes a first face (face of 28) disposed on the bonding heater, a second face (face of 29) disposed on the second chip, and a recess (gap formed from 28 where 29a is located) having a size smaller than a size of the bonding heater, wherein the bonding heater is disposed on the first face at the recess (figure 10a-b).  
Regarding claim 12, the recess of Aoki would be is filled with air as it is not stated that it is in vacuum or that the air was removed, wherein the air filled recess has a thermal conductivity smaller than the thermal conductivity of the bonding tool, and is provided at a central portion of the bonding tool.  The air would have a lower thermal conductivity that the conductive metal 28.
Regarding claim 13, Aoki the heat controller includes an adiabatic member 29a filling up the recess and having a thermal conductivity smaller than the thermal conductivity of the bonding tool, wherein the adiabatic member has a top surface that is coplanar with the first face of the bonding tool, and wherein the bonding heater is in contact with both of the first face of the bonding tool 28 and the adiabatic member 29a (figure 10a,b).  
Regarding claim 14, Aoki discloses a central portion of the bonding tool has a protruding portion 29 protruding from a bottom thereof to a protruding height, and to 
Regarding claim 15, Aoki discloses that the protruding portion has at least 32one step extending (29b to 29) from an edge portion to a peripheral portion of the bonding tool, wherein the protruding height decreases in a direction from the peripheral portion to the central portion of the bonding tool.  Since this is the same shape as the current invention, it is the Examiner’s position that the limitation is met.  Please see the drawing objection above. 
Regarding claim 17, Aoki discloses a head separator 16 for separating the bonding head from the second chip after the second chip is bonded to the first chip by the thermal compression (figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (WO2016/031806A1 from IDS) as applied to claim 10 above, and further in view of Chikamori et al. (2006/0118598A1).
Regarding claims 19-20, Aoki does not disclose using an electrostatic force. However, Chikamori discloses an electrostatic chuck with a built-in heater for bonding 

Allowable Subject Matter
Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art was not found that taught or suggested the limitations of claims 16 and 18 along with the limitations of the intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735